PADOVANO, J.
This is an appeal from two orders requiring a nonparty to produce certain documents for use in a lawsuit challenging the constitutional validity of the 2012 legislative plan apportioning Florida’s congressional districts. The panel assigned to the appeal entered an order on May 22, 2014, reversing these orders on the ground that the documents at issue were protected by a privilege arising under the First Amendment. By a separate order entered on the same day, the panel denied a previously filed motion by the appellees to pass the case through to the Florida Supreme Court.
On May 27, 2014, a judge of this court filed an internal motion under rule 9.331(a) of the Florida Rules of Appellate Proce*222dure for en banc review of the panel decision. The motion alleged that this was a case of exceptional importance and asserted that the decision by the panel was incorrect. While the motion for en banc review was pending in this court, the Florida Supreme Court issued an order under the all writs provision in article V, section 3(b)(7) of the Florida Constitution, staying the decision of this court until the conclusion of the trial in the circuit court. League of Women Voters of Florida v. Data Targeting, Inc., 2014 WL 2186202 (Fla. May 27, 2014). The motion for en banc review was granted and, at this point, the trial has been completed.
We conclude that the appeal should have been passed through to the supreme court either on the motion by the appellees or by the panel on its own motion. We do not address the merits of the panel decision. Instead, we vacate the panel decision and the order denying the motion for pass-through jurisdiction and certify the orders that are the subject of this appeal for direct review by the supreme court. In accordance with rule 9.125 of the Florida Rules of Appellate Procedure, we certify that the issue in this appeal is an issue of great public importance and that the orders of the trial court require immediate resolution by the supreme court.
BENTON, VAN NORTWICK, CLARK, and SWANSON, JJ., concur.
WETHERELL, J., dissents with opinion.
MARSTILLER, J., dissents in an opinion in which LEWIS, C.J., and MAKAR, J., join, and in which WETHERELL, J., joins in Part I.
MAKAR, J., dissents in an opinion in which WETHERELL, J., joins in Part I.